777 So. 2d 1187 (2001)
EXCEL AUTO GROUP, INC., etc., Petitioner,
v.
FORD MOTOR CREDIT COMPANY, Respondent.
No. 5D01-131.
District Court of Appeal of Florida, Fifth District.
February 16, 2001.
David J. Volk of Volk Law Offices, P.A., Melbourne, for Petitioner.
Roger A. Kelly of Rush, Marshall, Jones and Kelly, P.A., Orlando, for Respondent.
PER CURIAM.
By petition filed January 16, 2001, Excel Auto Group, Inc. (Excel) seeks certiorari review of an order of the circuit court rendered December 12, 2000. We dismiss the petition for lack for jurisdiction.
*1188 Pursuant to rule 9.100(c)(1), Florida Rules of Appellate Procedure, a certiorari petition must be filed within thirty (30) days of rendition of the order to be reviewed. This time limit is jurisdictional. Jones v. Cannon, 750 So. 2d 108, 109 (Fla. 1st DCA 1999). Excel contends the time should be extended to allow for mailing pursuant to Florida Rule of Appellate Procedure 9.420(d). But that rule does not apply to the filing of a notice of appeal or petition for certiorari. See Turner v. State, 557 So. 2d 939 (Fla. 5th DCA 1990); Bouchard v. State Dep't of Bus. Regulation, Div. of Alcoholic Beverages and Tobacco, 448 So. 2d 1126 (Fla. 2d DCA 1984); cf. Shields v. Colonial Penn Ins. Co., 513 So. 2d 1363 (Fla. 5th DCA 1987) (stating that timely mailing of a notice of appeal within thirty days does not suffice).
PETITION DISMISSED.
SHARP, W., HARRIS and ORFINGER, R.B., JJ., concur.